I should like to congratulate you,
Mr. President, on your unanimous election to preside over
the forty-eighth session of the United Nations General
Assembly.
We feel strongly that the time has come for all of us -
communities, nations, peoples, families - finally to lay the
last collective wreath on the tombs of the fallen combatants
and on the monuments of our beloved. It is the right way to
honour their memories and to answer the needs of the newly
born. We have to lay the foundations for a new Middle
East.
The peace agreement between us and the Palestinians
is not just an accord signed by political leaders. It is an
ongoing, profound commitment to the next generation of
Arabs and Israelis, Christians, Muslims, Jews and people of
all other faiths.
We know it is not enough to declare an end to war.
We have to try to eradicate the roots of all hostilities. If we
only bring violence down but ignore misery, we may
discover that we have traded one menace for another peril.
Territorial disputes may have been the reason for wars
between nations, and poverty may again become the seed of
violence between peoples. While signing the documents on
the lawn of the White House, I could almost sense the
breeze of a fresh spring, and my imagination began to
wander to the skies of our land, which may have become
brighter to the eyes of all people, both those who agree and
those who oppose. On the lawn one could almost hear the
heavy tread of boots leaving the stage after a hundred years
of hostility. One could have heard the gentle tiptoeing of
new steps making a debut in a world awaiting peace.
Yet we could not depart from reality. I know that the
solution to the Palestinian issue may be the key to a new
beginning, but it is in no way the answer to the many needs
awaiting us upon our return home.
The last decade saw great changes, including the end of
East-West confrontation and the opening of the way for the
gradual disappearance of North-South polarization. The
great continent of Asia and the picturesque continent of
South America introduced the dynamics of an economic
development of their own. The dramatic event in South
Africa is a declaration to the same effect. So, contrary to all
assumptions, it has been demonstrated that neither geography
nor race is a hindrance or an advantage to economic
promise.
We witnessed the end of some wars only to discover
that the warriors did not reach their own promised land.
Some colonized people gained their independence, but they
hardly enjoyed its fruits. The dangers may have been over,
but their hopes evaporated. We have learned that the end of
a war should be the beginning of a new genesis, which will
be the end of belligerency and will put an end to
psychological prejudices.
No nation, rich or poor, is able nowadays to attain
security unless the region in which it exists is secure. The
scope of regional security must exceed the range of ballistic
missiles, which may hit each and all of us.
As we strive to achieve a comprehensive peace, no
wound must remain unhealed.
Geographically speaking, we live side by side with the
Jordanian Kingdom, and what is so obvious geographically
must become clear politically. We have already agreed with
the Hashemite Kingdom on many complicated issues, and
there is no doubt that we can complete the story fully, that
we can offer the people on both sides of the river full peace,
that the Dead Sea can become a spring of new life and that
the old waters of the River Jordan can be a source of
prosperity flowing from each side to the other.
We hope - as a matter of fact, we are determined - to
make peace with Syria, yet we ask the Syrian leadership, if
it has chosen peace, why it refuses to meet openly. If Syria
is aiming for the Egyptian fruits of peace, it must follow the
process that led to them. Both of us have to look ahead and
realize that the threats of war are no more than an illusion
that one can return to an unbearable past.
We shall not give up our negotiations with our
Lebanese neighbours. We do not have any territorial claims
or any political pretensions concerning Lebanon. We pray,
together with many Lebanese, that their country will no
longer be a back yard for troublemakers. It is for Lebanon
to make a choice between Hizbollah, on the one hand, which
operates from its territory and then takes orders from another
Government, and, on the other, insisting on having one
army, one policy, and offering real tranquillity to its people
and security to its neighbours. Lebanon does not need a
license to regain its independence, and Lebanon should not
postpone its return to its balanced, traditional policy.
I am not sure whether there is a new order in the
world, but all of us feel there is a new world awaiting an
order. We are encouraged by the new attempt of the United
Nations and its Secretary-General to answer the social and
22 General Assembly - Forty-eighth session
economic call of the present era. The United Nations was
created as a political answer; today it must face social and
economic questions.
The Middle East, which has been an important agenda
item in United Nations history, must become prosperous, not
only peaceful. To construct a modern Middle East we need
wisdom no less than financial support.
We have to rid ourselves of the costly follies of the
past and adopt the principles of modern economy. Who
will, and who should, pay the cost of oversized armies?
Who will, and who should, bear the price of an arms race
whose cost has reached $50 billion annually? Who will, and
who should, pay for the inefficiencies of old systems? Who
will, and who should, compensate for outmoded censorship
of mail and control of trade and travel? And who will
comply with the State where suspicion intercepts the
enterprising spirit of the people?
We can, and we should, turn to the promises of
scientific development, the market economy and
comprehensive education. We must base our industry,
agriculture and services on the highest of today’s
technologies. We have to invest in our schools. Israel, a
country of immigration, is blessed with many scientists and
engineers. We shall gladly make this human wealth
available as a contribution.
I know that there is suspicion; that, when referring to
a common market in the Middle East or announcing an
Israeli contribution, it may be perceived as an attempt to win
preference or to establish domination. May I say sincerely
and loudly that we did not give up territorial control to
engage ourselves in economic superiority. The age of
domination, political or economic, is dead. The time of
cooperation has begun.
As a Jew, may I say that the virtue and the essence of
our history since the times of Abraham and the
commandments of Moses have been an uncompromising
opposition to any form of occupation, domination and
discrimination. For us, Israel is not just a territorial
homeland, but a permanent moral commitment as well.
There are other questions, concerning the building of a
common market in the Middle East, as to how to attain this
when governments are so varied and economies are so
different. The differences in governments and economies
should not prevent us from doing together what can be done
together: combating the desert and offering fertility to an
arid land.
The Food and Agriculture Organization of the United
Nations declared that the Middle East must double its
agricultural production in the 25 years to come. The
population of the region in the same period will double itself
anyway. The land is cut by many and large deserts and its
water resources are stingy and scarce. Yet we know that in
a similar period of time - the 25 years between 1950 and 1975 -
Israel was able to increase its agricultural output twelvefold -
an increase unprecedented in history.
During the past decade, 95 per cent of the growth of
our agriculture resulted from research, planning, training and
organizing. High technology permits nations to attain real
independence and to experience genuine freedom, political
as well as economic. There is nothing new about the
scarcity of water in our midst. Jacob and Esau drank from
the same wells even when their paths were separated. But
then, unlike today, they could not desalinate the sea water;
they could not computerize irrigation; nor could they enjoy
the potential of biotechnology.
We are meeting again with an entirely different
opportunity. Greening the land can be accompanied by the
creation of many new jobs for all people in the area. The
most promising opportunity may be the development of
tourism. No other branch of modern industry assures an
immediate growth of the Middle East like this one. Our area
is blessed by nature and by history, a history which is still
very much alive: the eternity of Jerusalem, the magnificence
of the pyramids, the symbols of Luxor, the Hanging Gardens
of Babylon, the Pillars of Wisdom in Baalbek, the red
palaces of Petra, the inimitable charm of Marakesh, the old
winds which still blow in Carthage, not forgetting the
beaches of Gaza or the scent of Jericho’s perfumed fruits.
We have to open roads to those wonders and keep them safe
and hospitable. Tourism depends on tranquility; tourism
enhances tranquillity. It makes friendship a vested interest.
Thirdly, we have to build an infrastructure with modern
means so as to avoid the pitfalls of the past. Modern
transportation and revolutionary communications crossing the
air, covering the ground and connecting the seas will turn
geographical proximities into an economic advantage. We
should not ask taxpayers of other countries to finance follies
of our own. We have to correct them ourselves. We do not
have the moral right to ask for the financing of unnecessary
wars or wasteful systems.
If the thumping of hammers replaces the thunder of
guns, many nations will be more than willing to extend a
helping hand. They will invest in a better future. They will
support the replacement of unwarranted confrontation with
Forty-eighth session - 28 September l993 23
much-needed economic competition. Markets can serve the
needs of the people no less than flags can signify their
destinies. The time has come to build a Middle East for the
people and not just for the rulers.
It was not simple to open the locked doors to peace. In
the name of God, let them not be closed again. Let peace
be comprehensive, embracing all issues, all countries, all
generations. We suggest that we all negotiate together as
equals. We offer a common ground of mutual respect and
mutual compromise. Thirteen years have passed since we
made peace with Egypt. We are grateful to Egypt and its
President for expanding understanding, overt and hidden. In
a world in which so many insoluble problems reside, the
Palestinians and we have finally shown that in fact there are
no insoluble problems, only people who tend to believe that
many problems are insoluble.
We have negotiated one of the most complicated issues
of the last 100 years. We are grateful to the United States
for its support and leadership. We are grateful to both
President Clinton and Secretary Christopher for their crucial
role. We appreciate the Egyptian role and the Norwegian
encouragement; the European involvement and serious
contribution; the Asian support and blessing. Maybe we
now have the right to say to other people in conflict: "Do
not give up. Do not surrender to old obsessions and do not
take fresh disappointments at face value." What we did,
others can do as well.
We are determined to make the agreement with the
Palestinians into a permanent success. Israel would consider
the economic success of the Palestinians as though it were
its own, and I believe that a newly achieved security will
serve the aspirations of the Israelis and the necessities of the
Palestinians.
Gaza, after 7,000 years of suffering, can emancipate
itself from want. Jericho, without its fallen walls, can see its
gardens blossom again.
As the twentieth century comes to a close, we have
learned from the United States and Russia that there are no
military answers to the new military dangers, only political
solutions. Successful economies are no longer a monopoly
of the rich and the mighty. They represent an open
invitation to every nation ready to adopt the combination of
science and open-mindedness. We see at the end of this
century that politics can achieve more by good will than by
power, and that the young generation watching their
televisions compare their lot with the fortunes or misfortunes
of others. They see freedom, they watch peace, they view
prosperity, all in real time. They know that they can attain
more if they work harder.
If we want to represent their hopes, we have to
combine wise policies and regional security with market
economies. Historically we were born equal, and equally we
can give birth to a new age.
"Behold, the days come, saith the Lord, that the
plowman shall overtake the reaper, and the treader of
24 General Assembly - Forty-eighth session
grapes him that soweth seed; and the mountains shall
drop sweet wine, and all the hills shall melt." (The
Holy Bible, Amos 9:13)
So said the Prophet.
